Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatandable by Moshfeghi US 20180139016 in view of Tchepnda US 20100165999.

1. A repeater device (Moshfeghi: fig. 5 unit 500), comprising: 
a moving mechanism configured to move the repeater device (Moshfeghi: fig. 6, unit 602 [0080] In step 602, an application device with one or more distributed transceivers for receiving and/or transmitting data to one or more devices, such as device 500, may be requested to provide relay of data streams between two devices); 
(Moshfeghi: fig. 6 [0063, 0071-0073] FIG. 5 unit 510_1 & 510_ 2 - The relay device 500 may consider various communication and/or network related conditions when determining if/when to switch between the two modes of operations—that is between using different frequency channels for F_RF.sub.1 and F_RF.sub.2); and 
a storage device for storing data, wherein the communication device is configured to receive, using the first communication scheme, position information of a forwarding source device and position information of a forwarding destination device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding source device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding source device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), 
the communication device is configured to receive, using the second communication scheme, data transmitted from the forwarding source device (Moshfeghi: fig. 6 [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information), 
the storage device is configured to store the data transmitted from the forwarding source device and received by the communication device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding destination device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding destination device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), and 
the communication device is configured to transmit, using the second communication scheme, the data transmitted from the forwarding source device and stored in the storage device, to the forwarding destination device (Moshfeghi: [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information….In step 612, the application device may provide relay servicing by receiving data stream from the source device via receive side transceiver(s)/antenna(s) and transmitting the data stream to the destination device via transmit side transceiver(s)/antenna(s)).
Tchepnda further teaches a moving mechanism (Tchepnda: [0050] fig. 1, unit 12 - a vehicular network 30) in order to make the packet then relay to the destination geographical area via intermediate node [0104]
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to make the packet then relay to the destination geographical area via intermediate node [0104], as taught by Tchepnda.

Regarding claims 2, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatandable by Moshfeghi US 20180139016 in view of HASEGAWA US 20180049110 (filed on IDS).

1. A repeater device (Moshfeghi: fig. 5 unit 500), comprising: 
a moving mechanism configured to move the repeater device (Moshfeghi: fig. 6, unit 602 [0080] In step 602, an application device with one or more distributed transceivers for receiving and/or transmitting data to one or more devices, such as device 500, may be requested to provide relay of data streams between two devices); 
a communication device configured to communicate with an external device by switching between a first communication scheme and a second communication scheme, the second communication scheme having a narrower communication range and a greater per-unit-time data forwarding capacity than the first communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073] FIG. 5 unit 510_1 & 510_ 2 - The relay device 500 may consider various communication and/or network related conditions when determining if/when to switch between the two modes of operations—that is between using different frequency channels for F_RF.sub.1 and F_RF.sub.2); and 
a storage device for storing data, wherein the communication device is configured to receive, using the first communication scheme, position information of a forwarding source (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding source device received by the communication device, the moving mechanism is configured to move the repeater device to a position at which the repeater device is capable of communicating with the forwarding source device using the second communication scheme (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), 
the communication device is configured to receive, using the second communication scheme, data transmitted from the forwarding source device (Moshfeghi: fig. 6 [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information), 
the storage device is configured to store the data transmitted from the forwarding source device and received by the communication device (Moshfeghi: fig. 6, 604 [0077-0078, 0080] the application device may monitor and/or collect, for example, propagation environment conditions, link quality, device capabilities, device locations, target throughput, and/or QoS requirements from the devices), 
based on the position information of the forwarding destination device received by the communication device, the moving mechanism is configured to move the repeater device to a (Moshfeghi: fig. 6 [0063, 0071-0073, 0080] In step 606, the application device may select one or more of the distributed transceivers for data reception and/or transmission based on communication related information determined in step 604), and 
the communication device is configured to transmit, using the second communication scheme, the data transmitted from the forwarding source device and stored in the storage device, to the forwarding destination device (Moshfeghi: [0049, 0063-0064, 0080] In step 608, the application device may determine connection types, communication protocols, and/or transceiver operation modes for the selected distributed transceivers based on communication related information….In step 612, the application device may provide relay servicing by receiving data stream from the source device via receive side transceiver(s)/antenna(s) and transmitting the data stream to the destination device via transmit side transceiver(s)/antenna(s)).
HASEGAWA further teaches a moving mechanism (HASEGAWA: [0034] fig. 1, unit 20 - mobile base station 20) in order to performs data transmission to and from the base station application apparatus [0034]
Thus it would have been obvious to one ordinary skill in the art before the effective filling invention to include the above recited limitation into Mosheghi’s invention in order to performs data transmission to and from the base station application apparatus [0034], as taught by HASEGAWA.
Regarding claims 2, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, where the difference used is a “method” and the 

Response to Arguments
           Applicant's arguments filed on 02/18/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According to claim 1, prior art(s) fail to teach “a moving mechanism”.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0050, 0103-0104] fig. 1, unit 10, 12, 14 - a vehicular network 30) of Tchepnda, for example: there is represented in FIG. 1 a plurality of nodes 10, 12, and 14 belonging to a vehicular network 30. The node 10 is in motion and its direction of motion is represented in FIG. 1 by an arrow……the access point 20 determines from the mobility information a geographical area in which the node 10 is probably located. That area is shown in FIG. 1 by a dashed-line circle around the node 10. For example, the maximum distance traveled by the node 10 since sending the message for which the current 
[0104] The packet is then relayed to the destination geographical area via one or more intermediate nodes. An intermediate node receiving the packet in a step F1 implements the method as described above. It executes the steps F2 and F20. Then, in a step F21, the intermediate node verifies whether the destination geographical area field 57 contains a radius of mobility and if it is located within that radius of mobility. If this is true, there follows a step F28 in which the values in the header 50 are updated, in particular the geographical position field 58 of the last sender of the message, and a step F30 in which the message containing the updated herein it’s considered same as a moving mechanism in order to make the packet then relay to the destination geographical area via intermediate node).
Thus, for the above reason, the prior art meet the claim limitation.

Furthermore, the Examiner would like to draw attention to [0034, 0060] fig. 1, unit 20 - mobile base station 20) of HASEGAWA, for example: the mobile base station 20 is mounted on a movable mobile unit 2, for example, an aerial vehicle, and performs data transmission to and from the base station application apparatus 10. The mobile unit 2 is, for example, an unmanned aerial vehicle (drone) by wireless operation or a GPS (Global Positioning System) navigation method. In addition, the mobile base station 20 performs data transmission to and from the terminal station 30 by wireless communication…..[0060] Moreover, the mobile base station 20 (MB) control unit 21 transmits data received from the terminal station 30 to the base station application apparatus 10, and also transmits data received from the base station application apparatus 10 to the terminal station 30 (herein it’s considered same as a moving mechanism in order to make the packet then relay to the destination geographical area via intermediate node).
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.




Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415